Title: Enclosure: Table to compare Standard with English long, square, and cubic Measure and with English measure of Capacity, 22 August 1790
From: Schuyler, Philip
To: Jefferson, Thomas


Enclosure

 
 
 
 
Table to compare Standard with English long, square, and cubic Measure and with English measure of Capacity.

Standard denomination of Measures in length
The Expression when the Unit is a Standard foot
Equivalent expression in English Inches in length
Equivalent Expression in English square Inches when the Standard is Squared
Equivalent Expression in English Cubic Inches when the Standard is Cubed


The point
     .001
      .012
.000144
.000001728


  Line
     .01
      .12
.0144  
.001728   


  Inch
     .1
     1.2
1.44    
1.728      


  Foot
    1.
    12.
144.      
1728.         


  Decad
   10.
   120.
14400.      
1728000.         


  Rood
  100.
  1200.
1440000.      
1728000000.         


  Furlong
 1000.
 12000.
144000000.      
1728000000000.         


  Mile
10000.
120000.
14400000000.      
1728000000000000.         


Standard denomination of measures of Capacities
The expression when the Unit is a Standard Bushel
Equivalent Expression in English Cubic inch: when the Standard is Cubed




The Mitre
   .001
1.728




  demi-pint
   .01
17.28 




  Pottle
   .1
172.8  




  Bushel
  1.
1728.   




  Quarter
 10.
17280.   




  Last
100.
172800.   





 
  
  
  
Table to compare Standard with English Weight and coin

Standard denomination of Weights
The Expression when the Unit is a Standard Pound
Equivalent Expression in Avoirdupoise Pounds
Equivalent Expression in Troy Grains


The Mite
    .00001
   .00000625
       .04375


  Minim
    .0001 
   .0000625 
       .4375 


  Carat
    .001  
   .000625
      4.375  


  double Scruple
    .01
   .00625
     43.75


  Ounce
    .1
   .0625
    437.5


  Pound
   1.
   .625
   4375.


  Stone
  10.
  6.25
  43750.


  Kental
 100.
 62.5
 437500.


  Hogshead
1000.
625.
4375000.


Standard denomination of Coin
The Expression when the Unit is a Standard Dollar
Equivalent Expression in Avoirdupoise Ounces
Equivalent Expression in Troy Grains





Silver
Alloy


The Mill
  .001
  .001
     .375
   .0625


  Cent
  .01
  .01
    3.75
   .625


  Dime
  .1
  .1
   37.5
  6.25


  Dollar
 1.
 1.
  375.
 62.5


  Eagle
10.
10.
 3750.
625.


